Title: From George Washington to James Madison, 2 January 1789
From: Washington, George
To: Madison, James



My dear Sir,
Mount Vernon Jany 2d 1789

The letters which will accompany this, for you, came to my hand by the Post on Tuesday. The direction of them is altered; and they are fowarded to Alexandria to receive a conveyance in the Mail tomorrow.
Is there any safe, and tolerably expeditious mode by which letters from the Post Office in Fredericksburgh are conveyed to you? I want to write a private & confidential letter to you, shortly, but am not inclined to trust to an uncertain conveyance, so as to hazard the loss or inspection of it. With the most sincere & perfect friendship, I remain, My dear Sir Your Affectionate

G. Washington

